Citation Nr: 1536853	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled to appear at a Board videoconference hearing in April 2014, but failed to appear.  He did not offer a reason for his failure to appear, nor did he request that his hearing be rescheduled.  As such, the Board deems his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder to include depression.

The Veteran has a history of diagnosed depression not otherwise specified.  See e.g., July 7, 2004 VA treatment record dated.  The Veteran asserts symptoms of depression onset in service.  Specifically, he contends that in 1979 while stationed in Germany he had a fight with another soldier over drinking his alcohol where he cut another soldier badly.  He further reported at this time he related to his First Sergeant that he felt depressed and did not feel like himself.  See July 15, 2002 VA treatment record and statement of representative in appeals case dated March 12, 2014.  The personnel record does not contain a DD-214 but does confirm the Veteran had service in Germany and that he was discharged generally with a DD 267A, also not of record.  Service treatment records (STRs) are absent any mental health complaints diagnosis or symptoms.  Nevertheless, the Veteran is competent to report his symptoms from service.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A (d)(2). The Court further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83. 

Following consideration of McClendon, the Board finds that VA's duty to assist includes providing the Veteran with VA examination for his claim of entitlement to service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  After any further development deemed necessary is conducted, provide the Veteran a VA examination to determine the etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, and the Veteran's lay statements regarding symptoms in-service.  An explanation for all opinions must be provided.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current psychiatric disorders.  If none are found, please address the prior diagnoses of depression NOS, as noted in VA treatment records.  

Second, for each current diagnosis identified, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder manifested in or is otherwise related to the Veteran's military service?

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




